DETAILED ACTION
1.	Claims 2-19 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 2,10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “ Http usage in the registration data access protocol (rdap)” by Newton et al (“Newton”) in view of US Patent Application No. 20140006642  to Kothapalli et al (“Kothapalli”), and further in view of US Patent Application No. XX to XX et al (“XX”).
 	As per claim 2, Newton discloses a method for providing a registration data response, the method comprising: obtaining, at a registration data client over a network, a registration data query for registration data from a user (page 1-2, also see page 3client issues an HTTP (or HTTPS) query using GET [RFC7231].  As an example, a query URL for the network registration 192.0.2.0might be http://example.com/rdap/ip/192.0.2.0)
providing, by the registration data client, the registration data query to a registration data service, and determines an other registration data service to respond to the registration data query (page 4. If the receiving server has the information for the query, it examines the Accept header field of the query and returns a 200 response with a response entity appropriate for the requested format.  [RFC7483] details a response in JavaScript Object Notation (JSON)… .  If the receiving server does not have the information for the query but does have knowledge of where the information can be found);
	receiving, at the registration data client, a registration data response including a referral URL to the other registration data service determined to respond to the registration data query (Page 4.  If the receiving server does not have the information for the query but does have knowledge of where the information can be found, it will return a redirection response (3xx) with the Location header field containing an HTTP(S) URL pointing to the information or another server known to have knowledge of thelocation of the information.  The client is expected to requery using that HTTP URL); and
	providing a registration data response to the user, the registration data response comprising a hyperlink based on the referral URL (page4).

	Newton does not explicitly disclose however in the same field of endeavor, Kothapalli discloses wherein the registration data service queries a database of the registration data service ([0042]-[0043]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Newton with the teaching of Kothapalli by including the feature of a database, in order for Newton’s system to enabling the users to access current registration data including: Domain names, IP addresses. Query is Securable via HTTPS and Helps provide confidentiality for RDAP queries and responses, reducing the amount of information that is disclosed to monitors.
	As per claim 10, the combination of Newton and Kothapalli discloses the method of claim 2, wherein the registration data service is Registration Data Access Protocol (RDAP) (Newton, page 4.)

Claims 11 and 19, are rejected for similar reasons as stated above.
	
4.3.	Claims 3-6, 8-9,12-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newton and Kothapalli as applied to claim above, and in view of US Patent Application No. 20160179822 to Gupta et al (“Gupta”).
      


	As per claim 3, the combination of Newton and Kothapalli discloses the invention as described above.  Newton and Kothapalli do not explicitly disclose however, In the same field of endeavor, Gupta discloses the method of claim 2, wherein the other registration data service includes a thick registration data service and/or an IANA registry of gTLD registries (Gupta, [0006]-[0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Newton and Kothapalli with the teaching of Gupta by including the feature of a registration, in order for Newton’s system for registering a domain name with .com, .net, .org and some other registries allows a customer to use an ICANN-accredited registrar. For example, if a customer, John Doe, wishes to register the domain name “JohnDoe.com”, John Doe may initially determine whether the desired domain name is available by contacting a registrar. The customer may make this contact using the registrar's webpage and typing the desired domain name into a field on the registrar's webpage created for this purpose. Upon receiving the request from the customer, the registrar may ascertain whether “JohnDoe.com” has already been registered by checking the SRS database of the registry associated with the TLD of the domain name. The results of the search may then be displayed on the webpage to thereby notify the customer of the availability of the domain name. If the domain name is available, the customer may proceed with the registration process. Otherwise, the customer may keep selecting alternative domain names until an available domain name is found. A DNS template database stores DNS templates. A DNS record database stores a plurality of DNS records for a plurality of domain names. A host computer server receives an electronic signal encoding a request to create a DNS template from a user. The request identifies a domain name. The host computer server is configured to access the DNS record database to retrieve a DNS record for the domain name identified in the request, parse the DNS record into a plurality of DNS settings, display the plurality of DNS settings on a user interface for the user, receive, via the user interface, a selection of at least one of the DNS settings by the user, construct a DNS template using the selection of the at least one of the DNS settings, and store the DNS template in the DNS template database which without unnecessarily slowing down the system thereby increasing user desirability of use.
	As per claim 4, the combination of Newton, Kothapalli and Gupta discloses the method of claim 2, further comprising providing, by the registration data client, an access token to the registration data service, wherein the access token is provided by an authentication provider (Gupta, [0085])
	As per claim 5, the combination of Newton, Kothapalli and Gupta discloses the method of claim 2, wherein the hyperlink includes the access token (Gupta, [0082]).
	As per claim 6, the combination of Newton, Kothapalli and Gupta discloses the method of claim 3, further comprising receiving, at the registration data client, a search initiated by the user using the registration data results based on the hyperlink (Newton, page 4. the client is expected to requery using that HTTP URL).
	As per claim 8, the combination of Newton, Kothapalli and Gupta discloses the method of claim 4, further comprising sending the access token to the other registration data service (Gupta, [0094]-[0096], also see fig. 6, 9 and associated texts, [0014], [0017]).
	As per claim 9, the combination of Newton, Kothapalli and Gupta discloses the method of claim 8, further comprising receiving, at the registration data client, a response to the registration data query from the other registration data service (Gupta, [0094]-[0096], also see fig. 6 and associated texts, [0014]).
Claims 12-15, and 17-18 are rejected for similar reasons as stated above.

4.4.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Newton, Kothapalli and Gupta as applied to claim above, and in view of US Patent Application No. 20040006597 to Hughes et al (“Hughes”).
      
	As per claim 7, the combination of Newton, Kothapalli and Gupta discloses the invention as described above.  Newton, Kothapalli and Gupta do not explicitly disclose however, In the same field of endeavor, Hughes discloses the method of claim 6, further comprising utilizing the hyperlink to send the registration data query from the registration data client to the other registration data service specified in the hyperlink ([0054]-[0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Newton, Kothapalli and Gupta with the teaching of Hughes by including the feature of a registration data query, in order for Newton’s system to sharing the top level domain address of the similar name are co-registrants of a second level domain name. A new DNS resource record type for shared domain name registrations can be created. Further embodiments provide for obtaining shared registration of a single second level domain name through a registrar wherein shared domain name resource record are generated and made accessible to users; displaying multiple browser windows for access to a single top level domain address of the similar name; and certifying a shared second level domain name using certificates of authority. The present invention allows similar named entities having trademarks or tradenames or other monikers in common, to market their complete electronic media identity, including web site and generic electronic mail boxes, using the same domain name which is shared without requiring sub-delegation. It satisfies both the uniqueness requirements of the current addressing system and sovereign trademark laws which have long been at odds. (Hughes, Abstract).
Claims 16, are rejected for similar reasons as stated above.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a). US Patent Application No. 2 20020091703 to Bayles el al., discloses a preferred embodiment of the present invention integrates a domain name monitoring and acquisition service with a registry system. The monitoring and acquisition service can receive a request from a registrar to acquire a domain name. The monitoring and acquisition service also can receive a pending delete notification from the registry for a domain name having a registration that is about to be deleted. The pending delete notification can be received before the registry issues a public delete notification or purges the domain name, at which point the domain name is registrable by the first-responding registrar. If the domain name that is the subject of the pending delete notification has a corresponding acquisition request received by the monitoring and acquisition service, the monitoring and acquisition service can request acquisition of the domain name for the requesting registrar.

b). US Patent Application No. 20130085932 to Waldron el al., discloses a system, method, and computer-readable medium, is described that implements a repository object history (“WhoWas”) service that receives a WhoWas query to retrieve historical information about a repository object's change history, including a domain's registration activity. The WhoWas service searches repository object history information, formats it, and returns the results. The WhoWas service may be restricted to authorized users and may charge a fee for use. The service may also perform statistical data gathering based on historical WhoWas information, including on subsets of domains based on particular domain characteristics. In addition, historic IP address information and location information may be gathered and returned.

c). US Patent Application No. 20150033332 Merza to el al., discloses a domain names are determined for each computational event in a set, each event detailing requests or posts of webpages. A number of events or accesses associated with each domain name within a time period is determined. A registrar is further queried to determine when the domain name was registered. An object is generated that includes a representation of the access count and an age since registration for each domain names. A client can interact with the object to explore representations of domain names associated with high access counts and recent registrations. Upon determining that a given domain name is suspicious, a rule can be generated to block access to the domain name.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497